DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US Pat. Pub. No. US 2019/0129357 A1)
Regarding claim 1, Tanaka et al. discloses an image forming apparatus (paragraph [0001] and Fig. 1), comprising: a cartridge 101 including a portion-to-be-positioned 122a (paragraph [0040]; Figs. 4A, 5 and 6); and an apparatus main body A on which the cartridge 101 is mounted in a mounting direction (Figs. 5 and 6), the apparatus main body A including a positioning portion (cartridge abutment portion) 120a and a regulating portion 114a, 140a and 125a (paragraphs [0032] and [0041]; Figs. 3 and 6-8), the positioning portion 120a being configured to position the cartridge 101 in a direction orthogonal to the mounting direction by engaging with the portion-to-be-positioned 122a of the cartridge 101 when mounting of the cartridge 101 on the apparatus main body A is completed (Figs. 6-8), the regulating portion 114a, 140a and 125a being provided on an upstream side of the positioning portion 120a in the mounting direction (Figs. 5 and 6), wherein the cartridge 101 includes a portion-to-be-regulated (contact surface) 133a provided on an upstream side of the portion-to-be-positioned 122a in the mounting direction (Figs. 4A, 4C and 6), wherein the portion-to-be-positioned 122a of the cartridge 101 engages with the regulating portion 114a, 140a and 125a of the apparatus main body A before engaging with the positioning portion 120a of the apparatus main body A, to regulate movement of the cartridge 101 in the direction orthogonal to the mounting direction, and wherein the portion-to-be-regulated 133a of the cartridge 101 engages with the regulating portion 114a, 140a and 125a before the portion-to-be-positioned 122a engages with the 
Regarding claim 6, Tanaka et al. discloses a cartridge 101 mountable/demountable on/from an apparatus main body A of an image forming apparatus (Figs. 5-8), the apparatus main body A including a positioning portion 120a and a regulating portion 114a, 140a and 125a, the cartridge 101 comprising: a photosensitive drum 102 configured to be rotatable around a rotation axis; a portion-to-be-positioned 122a configured to be engageable with the positioning portion 120a of the apparatus main body A to position the cartridge 101 relative to the apparatus main body A in a direction of the rotation axis (Figs. 5-8); and a portion-to-be-regulated 133a provided at a position farther from the photosensitive drum 102 than the portion-to-be-positioned 122a in a direction orthogonal to the rotation axis (Figs. 4A and 4C), the portion-to-be-regulated 133a being configured to be engageable with the regulating portion 114a, 140a and 125a to regulate movement of the cartridge 101 in the direction of the rotation axis (Figs. 5-8), the portion-to-be- regulated 133a being provided at a position overlapped with the portion-to-be-positioned 122a when viewed in the direction orthogonal to the rotation axis (Figs. 4A and 4C).

Allowable Subject Matter
Claims 2-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inaba et al. (US Pat. Pub. No. US 2017/0357210 A1) discloses an image forming apparatus comprising: a cartridge including a position-to-be-positioned; an apparatus main body including a positioning portion and a regulating portion; a photosensitive drum including a driving force reception portion; and a driving force transmission member.
Shibuya et al. (US Pat. Pub. No. US 2018/0024494 A1) discloses an image forming apparatus comprising: a cartridge including a position-to-be-positioned and a photosensitive drum; and an apparatus main body including a positioning portion and a regulating portion.
Kamoshida et al. (US Pat. Pub. No. US 2020/0272095 A1) discloses an image forming apparatus comprising: a cartridge including a position-to-be-positioned and a photosensitive drum; and an apparatus main body including a positioning portion and a regulating portion.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
February 4, 2022